Appeal I)ismissed and Opinion Filed 1)ecemher 11, 2012




                                              In The
                                Qtuurt of ppiat
                         !iftt itrkt of iJixas at at1a
                                       No. 05-11 -00795-CV

                    luLL PROFESSIONAL SERVICES, LLC, Appellant

                                                 V.

                                   TEKSYSTEMS, Appellee

                       On Appeal from the 429th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No.429-02185-2008

                               MEMORANDUM OPINION

                          Before Justices Bridges. O’Neill. and Murphy

       Before the Court is the parties’ joint stipulated motion to dismiss the appeal.

       This Court hereby grants the motion to dismiss and orders the appeal dismissed and that

this decision be certified below for observance. See TEx. R. App. P. 42.1(a).


                                                      PER CURIAM
1 10795F.P05
                                 Qlourt of tppta
                        jiftlj ttrict of rexa at atta
                                      JUDGMENT

HILL PROFESSIONAL SERVICES,                    Appeal from the 429th Judicial District
LLC. Appellant                                 Court of Collin County. Texas (Trial Court
                                               No. 429-021 85-2008).
No. 05-1 I-00795-C’V                           Opinion delivered by Justice Bridges,
                                               Justices ONeill and Murphy participating.
TEKSYSTEMS, Appellee

        Based on the Court’s opinion of this date, we DISMISS this appeal. it is ORDERED
that each party shall bear its costs of this appeal.

Judgment entered December 11, 2012.




                                                     DAVID L. BRIDGES
                                                     JUSTICE